|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

PAR|S LAVAR GANTZ, : Civi| No. 3:19-cv-232
Petitioner (Judge Mariani)
v.
PA DOC SECRETARY, et al.,
Respondents
ORDER
AND NOW, this _/_;)_ day of March, 2019, for the reasons set forth in the
Memorandum issued this date, |T |S HEREBY ORDERED THAT:

1. The C|erk of Court is directed to TRANSFER the above-captioned action to
the United States District Court for the Eastern District of Pennsy|vania.

2. Petitioner’s motion to proceed in forma pauperis (Doc. 3) is left to the
discretion of the transferee court.

3. The C|erk of Court is further directed to CLOSE this case.

 
   

 

H)bert\D.“l(/|ariani
United States District Judge

